DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 14, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US 2014/01511292) or Ng in view of J. Pav et al (US 3,264,213).  Ng discloses the process of treating sludge by the application acoustic of pressure shock waves, the acoustic waves applicator is a treatment module stack including a reflector unit (abstract, paragraphs [0008], [0004], [0009], [0019], [0028], and claims).  This reference does not refer to the containment or tank in which the liquid is contained; however, the skilled in the art at the time this invention was made would have been motivated or expect to provide the sludge, which contains water and solids, in a container, and the application of the .
As to claim 10, the process in the combination of reference is not performed in a basket; however, the results of the shock waves application is independent on the containment.
As to claim 14, the structure of the system is discussed in the combination of references; the movability of the acoustic wave applicator is disclosed in NG, e.g. rotating mechanism, in order to apply the shock waves indifferent directions (paragraph [0018]).  The skilled in the art at the time this invention was made would have been able to treat the wastewater sludge in different directions, including the surface of the sludge in a container.
As to claims 17, 18 aerators are provided in the sludge treatment tank in J. Pav (Fig. 1, elements 4 and 7).
As to claims 19 and 20, NG further suggests the application of the shock waves in combination with other physical treatment or separation techniques that uses a filter medium or porous medium (paragraph [0006]).  Therefore, the skilled artisan at the time this invention was made would have been motivated to apply the acoustic waves in system including a filter medium, as suggested in Ng.
Claims 2, 3, 4, 5, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US 2014/01511292) or Ng in view of J. Pav et al (US 3,264,213) as applied to claims 1 and 14 and dependent claims above, and further in view of Wang et al (US 5,240,600) and Cioanta et al (US 20140305877). 
Ng is not specific in suggesting the combination of shock waves application in an oxidation process; however, the oxidation process for the sludge in a container is known, and disclosed in Wang et al (column 1, second paragraph, column 2, fourth paragraph). In J.Pave due to the injection of air 
As to claims 8, 9, 16, the references discussed above do not suggest providing a motor in the pressure shock application device, which feature is disclosed in Cioanta et al (Fig. 4, paragraphs [0213], [0216],[0214], element 345]). This reference also suggest using the shock waves applicator device in water treatment installations ([0216]).  Therefore, the skilled artisan at the time this invention was made would have been motivated of using the device of Cioanta et al with the sludge treatment combination of J. Pav, as suggested in NG, for improving the sludge particles agglomeration.

Allowable subject matter
Claims 6, 7, 11, 12, 13, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons: the limitations in these claims are not suggested in the prior art o record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA M FORTUNA/Primary Examiner, Art Unit 1779